Citation Nr: 0917547	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-11 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for Meniere's disease as 
secondary to service-connected disabilities.

2. Entitlement to an effective date prior to October 31, 1994 
for the grant of service connection for chronic low back pain 
with history suggesting radiculopathy, left greater than 
right, with mild degenerative changes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in February 
1996 and February 2006 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.

The Board observes that in June 1997, the Veteran filed a 
claim for service connection for a right shoulder disorder.  
This claim has not been adjudicated by the RO.  Therefore, 
the claim is REFERRED to the RO for appropriate action.

Additionally, the Board observes that some of the medical 
evidence is relevant to the question of whether the Veteran's 
symptoms of vertigo/dizziness are alone related to service.  
However, service connection for dizzy spells was denied in an 
August 1979 rating decision and not appealed to the Board.  
Thus, a claim for service connection for vertigo/dizziness is 
not within the Board's jurisdiction and is not discussed 
below.  

The issue of entitlement to an effective date prior to 
October 31, 1994 for the grant of service connection for 
chronic low back pain with history suggesting radiculopathy, 
left greater than right, with mild degenerative changes is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

The medical evidence of record does not demonstrate that the 
Veteran has a current diagnosis of Meniere's disease.




CONCLUSION OF LAW

Meniere's disease is not proximately due to or the result of 
service-connected disabilities.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

The Board notes that, in Pelegrini v. Principi, the Court 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  18 Vet. App. 112 (2004).  
Nevertheless, during the course of the appeal, 38 C.F.R. § 
3.159(b) was revised to eliminate the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).  Thus, any defect in notice as to this element 
is considered harmless.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini.  In this case, the Veteran was 
provided with VCAA notification letters in October 2005 and 
November 2005, prior to the initial unfavorable AOJ decision 
issued in January 2006.  

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in October 2005 informed 
the Veteran of the type of evidence necessary to establish 
service connection on a secondary basis, how VA would assist 
him in developing his claim, and his and VA's obligations in 
providing such evidence for consideration.  With regard to 
the notice requirements under Dingess/Hartman, a March 2006 
letter provided notice as to disability ratings and effective 
dates.  The Board acknowledges the defective timing of this 
notice, but finds no prejudice to the Veteran as a result.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  As the 
Board herein concludes that the preponderance of the evidence 
is against the Veteran's service connection claim, any 
questions as to the assignment of disability rating and 
effective date are rendered moot.  Therefore, the Board finds 
that the Veteran was provided with all necessary notice under 
VCAA prior to the initial adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, and the reports of November 
2005, May 2006, and June 2006 VA examinations were reviewed 
by both the AOJ and the Board in connection with adjudication 
of his claim. 

The Board notes that the Veteran has submitted a statement 
from Dr. MS, a private internist.  However, the treatment 
records of Dr. MS are not associated with the claims file, 
and the Veteran has not requested that VA obtain these 
records.  As the Court stated in Wood v. Derwinski, "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  1 Vet. App. 
190, 193, reconsidered, 1 Vet. App. 406 (1991); see also 
Wamhoff v. Brown, 8 Vet. App. 517 (1996).  Therefore, in the 
present case, the Board determines that VA is not obligated 
to make efforts to obtain the private medical records of Dr. 
MS.  Thus, the Board finds that VA satisfied its duty to 
assist the Veteran in obtaining available, relevant records.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

The Veteran contends that he has Meniere's disease due to his 
service-connected disabilities.  Therefore, he claims that 
service connection is warranted for this disorder on a 
secondary basis.  The Board observes that the Veteran does 
not allege that his claimed Meniere's disease is related to 
service on a direct basis.  Thus, the discussion below will 
address only entitlement to service connection on a secondary 
basis.  Cf. Robinson v. Mansfield, 21 Vet. App. 545, 559 
(2008), aff'd Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009).  

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, 
the regulation concerning secondary service connection.  The 
intent of the amendment is to conform the regulation to Allen 
v. Brown, 7 Vet. App. 439 (1995), the Court decision that 
clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b)	Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that 
is proximately due to or the result of a 
service-connected disease or injury, and not 
due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected disease 
or injury was aggravated by a service-
connected disease or injury unless the 
baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence establishing 
the current level of severity of the 
nonservice-connected disease or injury.  The 
rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 C.F.R. 
part 4) and determine the extent of 
aggravation by deducting the baseline level 
of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

The Board notes that the Veteran was specifically informed of 
the evidence necessary to establish secondary service 
connection in the October 2006 VCAA letter, to include being 
informed that aggravation of the claimed disorder is shown by 
a contrast in symptoms.  Thus, the Board finds that the 
Veteran was advised that a change in severity in his claimed 
Meniere's disease was relevant to his claim.  

The Board observes that service connection is in effect for 
right ear hearing loss, hypertension, PTSD, a left foot 
disability, and a low back disability.  Meniere's disease is 
an inner ear disorder that produces vertigo, fluctuating 
sensorineural hearing loss, and tinnitus.  See The Merck 
Manuals Online Medical Library, 
http://www.merck.com/mmpe/sec08/ch086/ch086f.html  (last 
checked April 30, 2009).  In this case, the medical evidence 
shows diagnoses of tinnitus and sensorineural hearing loss, 
and service connection is in effect for tinnitus and hearing 
loss in the right ear.  Additionally, the record reveals 
complaints, treatment, and diagnoses relevant to symptoms of 
dizziness and vertigo.  However, no competent and probative 
medical evidence relates each of these disorders to the 
common cause of Meniere's disease.

In this regard, the Board notes that there are conflicting 
statements of record.  The Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.  The Board must account 
for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of 
all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

First, the Board notes a September 2005 letter from Dr. MS 
who stated that the Veteran recently established care with 
her and then lists various medical problems the Veteran has, 
which included hearing loss, syndrome of ringing in the ears, 
and loss of balance with staggering, occurring two or three 
times per day.  Dr. MS then indicated that these symptoms 
would be consistent with Meniere's syndrome; however, she 
also reported that she was unable to reproduce these symptoms 
upon examination.  Further, she stated that she did not have 
audiometry results documenting sensorineural hearing loss, 
and that she did not know if the Veteran had been tested in 
the past for other possible causes of his symptoms.  Finally, 
she suggested that an examination by an ear, nose, and throat 
specialist might be helpful in order to better define the 
Veteran's symptoms.  

In view of the above, the Board finds that the opinion of Dr. 
MS has no probative weight.  In support of this finding, the 
Board observes that Dr. MS had only recently started treating 
the Veteran, had no personal knowledge of the Veteran's 
reported symptoms, and no documentation of the Veteran's 
sensorineural hearing loss or other related medical tests.  
The Board notes that lack of access to medical documentation 
does not necessarily make the opinion invalid, as knowledge 
of relevant facts obtained from other sources, such as the 
Veteran, may suffice if such facts are accurate.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  However, the 
Board finds the fact that Dr. MS qualified her statement by 
indicating that there were test results she did not have 
suggests that she deemed these tests necessary in order to 
make an accurate diagnosis.  Thus, the Board determines that 
her opinion is little more than speculative.  Under VA 
regulations and Court decisions, service connection may not 
be based on pure speculation or remote possibility.  See 38 
C.F.R. § 3.102 (2007); see also Davis v. West, 13 Vet. App. 
178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 
(1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Perman v. Brown, 5 Vet. App. 237, 241 (1993).  In light of 
the above, the Board affords no probative weight to the 
opinion of Dr. MS.

The Veteran was also afforded multiple VA examinations and 
additional VA opinions were also obtained.  A November 2005 
VA examiner diagnosed vertigo and stated that he was not 
certain he agreed with the diagnosis of Meniere's disease.  
Upon testing the Veteran, the examiner stated that the Dix-
Hallpike test results suggested benign paroxysmal positional 
vertigo (BPPV), and he reported that he performed an Eppley 
maneuver on the Veteran to treat BPPV.  He then recommended 
that a Videonystagmography (VNG) testing be performed to 
assess the Veteran's vestibular system if the symptoms 
persisted.  The record demonstrates that the symptoms 
continued and a VNG was performed, which suggest that BPPV 
was not the proper diagnosis.  However, no follow-up was done 
by the examiner; thus, the examiner neither confirmed the 
diagnosis of BPPV nor ruled-out Meniere's disease. 

Additionally, May 2006 VA psychiatric and general medical 
opinions only indicate that the Veteran's symptoms are not 
related to service-connected disabilities.  Neither examiner 
performed a clinical evaluation of the Veteran.  Thus, to the 
extent either examiner suggests that the Veteran has 
Meniere's disease, he appears to be relying on the questions 
posed in the examination request, rather than on objective 
medical findings in the claims file.  Thus, the Board 
determines that the November 2005 and May 2006 VA examiners' 
opinions also carry no probative weight with respect to the 
Veteran's diagnosis.   

Moreover, a June 2006 VA examiner noted that a June 2006 VNG 
revealed no vestibular pathology, to include evidence of BPPV 
or Meniere's disease and offered no definite diagnosis for 
the Veteran's symptoms.  Finally, although VA treatment 
records refer to hearing loss, tinnitus, and complaints of 
dizziness, there is no medical evidence reporting that these 
disorders are manifestations of Meniere's disease.   

Thus, the Board must conclude that the Veteran does not have 
a current diagnosis of Meniere's disease.  Where there is no 
disability, there can be no entitlement to compensation.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the Veteran's assertions that he 
suffers from Meniere's disease.  Laypersons are competent to 
speak to symptomology when the symptoms are readily 
observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In 
this case, the Veteran is competent to speak to his symptoms 
of tinnitus and vertigo, and his hearing loss is documented 
in treatment records.  However, as reflected by the November 
2005 VA examiner's suggestion that BPPV was the appropriate 
diagnosis, the presence of tinnitus, hearing loss, and 
dizziness together is not necessarily indicative of Meniere's 
disease.  Hence, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation in this 
case.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Absent 
competent and probative evidence that the Veteran has 
Meniere's disease, there is no disability for which service 
connection may be granted, and the claim must be denied. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for Meniere's disease.  Therefore, his claim must 
be denied.


ORDER

Service connection for Meniere's syndrome is denied.


REMAND

Service connection was granted for a chronic back disability 
in a February 1996 rating decision, and an effective date of 
October 31, 1994 was assigned.  In January 1997, the Veteran 
indicated that he was requesting payment of benefits back to 
the date of his first claim for service connection for a back 
disorder, which he submitted in June 1979.  The RO did not 
issue an SOC or otherwise respond to this claim.  Thus, a 
remand is required so that an SOC may be issued with respect 
to the Veteran's claim for an effective date prior to October 
31, 1994 for the grant of service connection for his service-
connected back disability.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

Issue an SOC that addresses the Veteran's 
January 1997 request for an effective date 
prior to October 31, 1994 for his service-
connected back disability.  All 
appropriate appellate procedures should be 
followed.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


